Bell, J.
This was a suit to enjoin a sheriff from confiscating beer and the vehicle carrying it, upon the ground that at the time of the seizure the beer and the vehicle were being employed by the plaintiff in interstate commerce. After hearing evidence, the judge refused an interlocutory injunction, and the plaintiff excepted. Held:
1. Under the pleadings and the evidence the judge was not required as a matter of law to find that the beer and the vehicle were being employed in interstate commerce. The evidence disclosed circumstances in view of which the judge was authorized to discredit the plaintiff’s contention and to find against him, even though the testimony was not directly contradicted. Davis v. Central Railroad, 60 Ga. 329 (3); Macon Consolidated Street R. Co. v. Barnes, 113 Ga. 212 (8) (38 S. E. 756); Whiddon v. Hall, 155 Ga. 570, 578 (118 S. E. 347); Marler v. Vandiviere, 178 Ga. 115 (172 S. E. 33).
2. The present case differs from the case of Rollins v. Legg, 179 Ga. 85 (175 S. E. 382), in which the sole question for determination was whether the plaintiff’s petition stated a cause of action. The allega*343tions there were considered on demurrer only and for that purpose had to be taken as true.
No. 9874.
July 13, 1934.
Rehearing denied August 10, September 24, 1934.
'George G. Finch and G. L. Padgett, for plaintiff.
Clifford Pratt, solicitor-general, for defendant.

Judgment affirmed.


All the Justices concur, except Russell, G. J., absent because of illness.